Russell, C. J.
1. The alleged newly discovered evidence, on which one of the grounds of the motion for a new trial was based, was impeaching in its nature and merely cumulative of certain other evidence introduced on the trial, showing the prejudice of the principal witness for the State against the accused, and his eagerness to have the defendant punished; and therefore the trial judge did not err in overruling this ground of the motion, which was addressed to his discretion.
2. There was sufficient legal evidence to authorize the conviction of the accused and no error appears which would warrant the reversal of the judgment refusing a new trial. Judgment affirmed.